Title: November 1798
From: Washington, George
To: 




1. Morning—Wind Easterly & lowering Mer. at 30. About 8 Oclock it began to snow but soon changed to rain & contd. a slow rain all day. Mer. 30 at Night.
 



2. Morng. Clear, calm & pleast. Mer. 34. Wind afterwards North Easterly. Mr. Law Mr. Hasler of Demarara & Lady came to dinner.
 


3. Morning very heavy—Wind in the same place and M. 35.
 


4. Clear—but cool. Mr. Fitzhugh Mr. David Randolph & Mr. Alexr. White came to dinner, & the two first went away afterwards. Mr. Hasler & Lady went away after breakfast & Mrs. Law came at Night.
 


5. Mr. White went away before breakfast. I set out on a journey to Phila. about 9 Oclock with Mr. Lear my Secretary—was met at the Turnpike by a party of horse & escorted to the Ferry at George Town where I was recd. with Military honors. Lodged at Mr. T. Peters.


   
   GW was going to Philadelphia to make plans for the provisional army then being raised in case of an invasion by the French. The “military honors” began as he entered Alexandria where, at about 11 o’clock, “his Excellency Lieutenant-General George Washington, accompanied by his Secretary Colonel Lear . . . was met at West End and escorted into town by Colonel Fitzgerald’s and Captain Young’s troops of cavalry, and the company of Alexandria blues. . . . When the General alighted at Gadsby’s tavern, the blues fired a continental salute of 16 rounds. The troops of horse escorted the General to the ferry at George Town where . . . five gentlemen of George Town, in uniform, received him into a yawl and passed the river while the infantry and artillery on the Maryland side, by several discharges, honoured their illustrious chief. The George Town troop of horse and the other military companies then escorted him into the city of Washington and after firing a number of rounds, they and the whole assemblage of spectators retired” (Claypoole’s American Daily Adv. [Philadelphia], 10 Nov. 1798).



 


6. Breakfasted at Bladensburgh—dined & lodged at Spurriers. Escorted by horse.
 


7. Breakfasted at Baltimore—dined at Websters, & lodged at Hartford. Met at Spurriers by the Baltimore horse & escorted in and out by the same. Viewed a Brigade of Militia at Balte.


   
   “This morning arrived in town, the Chief who unites all hearts. He left Spurrier’s pretty early, and lighted at Bryden’s about 8 o’clock, escorted in by captains Hollingsworth’s and Bentalou’s troops, who went out last evening for that purpose. About 10 [o’clock], the 5th and 17th regiments (as many as from the shortness of the notice could get ready,) had the gratification of being reviewed by him, in Market street, much to the satisfaction of a large concourse of spectators, who thronged around him . . . the City Company . . . made open ranks for him to pass through as he came out to review the troops” (Claypoole’s American Daily Adv. [Philadelphia], 10 Nov. 1798).



 



8. Breakfasted at Susquehanna escorted by the Hartford horse. Dined at Elkton and lodged at Christiana bridge.


   
   hartford horse: A cavalry unit from Harford County, Md.



 


9. Breakfasted in Wilmington & dined & lodged at Chester—waitg. at the latter the return of an Exps. At this place was met by sevl. Troops of Phila. horse.
 


10. With this Escort I arrived in the City about 9 Oclock & was recd. by Genl. McPhersons Blues & was escorted to my lodgings in 8th. Street (Mrs. Whites) by them & the Horse.

   
   
   “November 12. Lieutenant General Washington, Commander in Chief of the Armies of the United States, arrived here on Saturday morning last, escorted by the different troops of horse—and, notwithstanding the short notice which had been given the Blues, almost the whole of that corps, with an alacrity which does them honor, were drawn up on the commons, to receive their beloved General. On his arrival, the cavalry and infantry were drawn up, and the General . . . passed in review down their front . . . the procession then moved from the commons, the General accompanied by his secretary Mr. Lear, in the centre of the cavalry. On his arrival at his lodgings in Eighth-street, he was saluted by the acclamations of the citizens who had collected once more to behold their Chief. The General was dressed in his uniform” (Claypoole’s American Daily Adv. [Philadelphia], 12 Nov. 1798). macphersons blues: William Macpherson’s battalion, largely Federalist in its composition, had been reorganized and enlarged in June 1798 to include units of cavalry, infantry, and artillery. lodgings in 8th. street: Mrs. Rosannah White, a widow, kept a boardinghouse at 9 North Eighth Street.



 


11, 12, & 13. Dined at my Lodgings receiving many Visits. Weather clear & pleasant.
 


14. Dined at Majr. Jacksons.
 


15. Dined at Mr. Tench Francis’s. Rain at Night.
 


16. Dined at the Secrety. of the Treay.


   
   Oliver Wolcott, Jr., of Connecticut, was appointed by GW in 1795 to succeed Alexander Hamilton as secretary of the treasury. He served through most of John Adam’s presidency, finally resigning late in 1800.



 


17. Do. at Mr. Willings.
 


18. Do. at my lodgings. Weather cloudy & heavy.
 


19. Do. at Doctr. Whites—Bishop. Raining.
  

   

20. Dined at the Secretary of Wars. Violent Snow Storm from No. Et.
 


21. Dined at Majr. Reeds—Senator’s.


   
   Jacob Read (1752–1816) was a Federalist United States senator from South Carolina for one term (1795–1801).



 


22. Dined at Mr. Binghams.
 


23. Ditto at Mr. Saml. Meridiths. Treasurer.
 


24. Ditto at the Secretary of States.


   
   Timothy Pickering, a leading Massachusetts Federalist, was appointed by GW as secretary of state in 1795. Reappointed by Pres. John Adams in 1797, he continued in that office until dismissed by Adams in May 1800.



 


25. Ditto at my Lodgings.
 


26. Dined at the Presidents of the U. States.
 


27. Dined in a family with Mr. Morris.

   

   


   
   Robert Morris was at this time confined to the Prune Street Prison, the section of the Walnut Street Prison used for debtors. Morris had overextended himself in land speculation so that with the financial problems caused by the war in Europe he could not meet taxes on his lands or interest on loans. He was to remain in prison until 1801, when he obtained his release under the federal bankruptcy law.



 


28. Dined with Judge Peters.
 


29. Do. with the British Minister.
 


30. Do. with the Govr. of the State. Govr. Mifflin.
